960 F.2d 143
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.FIREMAN'S FUND INSURANCE CO., et al., Plaintiffs, Appellees,v.VALLEY SCREW PRODUCTS, INC., Defendant, Appellee,VALLEY MANUFACTURED PRODUCTS COMPANY, INC., and GrovelandResources Corporation, Defendants, Appellants.VALLEY MANUFACTURED PRODUCTS COMPANY, INC., and GrovelandResources Corporation, Plaintiffs, Appellants,v.AETNA CASUALTY AND SURETY CO., et al., Defendants, Appellees.
Nos. 91-1773, 91-1774.
United States Court of Appeals,First Circuit.
April 14, 1992

Martin C. Pentz, with whom Nutter, McClennen & Fish, was on brief for appellants.
Gary D. Centola for appellee Fireman's Fund Insurance Co. and John Chesney for appellees, with whom Stuart A. Law, Jr., Drinker, Biddle & Reath, Deborah S. Griffin, Barry D. Ramsdell, Peabody & Arnold, Alan Eagle, Philip L. Narotzky, Rivkin, Radler, Bayh, Hart & Kremer, John P. Graceffa, Gallagher & Gallagher, Paul R.  Koepff, Kathleen A. Gallagher, Mudge Rose Guthrie Alexander & Ferdon, Michael S. Greco, Lisa D. Campolo, Hill & Barlow, John P.  Ryan, Robert G. Eaton and Sloane & Walsh, were on brief for Lumbermens Mutual Casualty Co., United States Fire Insurance Company, Aetna Casualty & Surety Company, and Insurance Company of North America.
Before Torruella, Circuit Judge, Bownes, Senior Circuit Judge, and Cyr, Circuit Judge.
Per Curiam.


1
Upon full review of the record in this case, and having had the benefit of the briefs and oral argument of the parties, we are of the opinion that summary judgment was properly entered by the district court on behalf of appellees.   See Fireman's Fund Ins. v. Valley Manufactured Prod., 765 F. Supp. 1121 (D. Mass. 1991).  We thus affirm said judgment on the basis of that court's opinion.


2
Affirmed. Costs are granted to appellees.